FACTOR &CAMPBELL, L.L.P.
                                        ATTORNEYS AT LAW
ABE FACTOR                                                                       RECEIVED     IN(817) 222-3333
                                                                                      TELEPHONE
BOARD CERTIFIED, CRIMINAL LAW            6211 AIRPORT FREEWAY              2nd COURT OF APPEALS
                                                                                            FAX (817) 222-3330

KIM CAMPBELL                            FORT WORTH, TEXAS 76117              FORT WORTH, TEXAS
                                                                           12/11/2017 3:13:53 PM
                                             December 11, 2017                 DEBRA SPISAK
                                                                                    Clerk

                                                      Via CM / RRR # 7016 0910 0001 3035 3128

        Millicent Renee Wilson
        TDCJ # 02137754
        Marlin Unit
        2893 State Highway 6
        Marlin, TX 76661-6588

                  Re: Millicent Renee Wilson v. The State of Texas
                  Appellate Court Cause No. 02-17-00194-CR

        Dear Ms. Wilson:

              As you are aware, I was appointed by the trial court to represent you on your
        appeal in the above-listed case. After reviewing the papers on file and records of the
        various proceedings in the trial court, I have determined that there are no arguable
        grounds for appeal in your case.

               Therefore, I have filed with the Second Court of Appeals a Motion to Withdraw
        from Frivolous Appeal in your case, which is enclosed for your review. I have also
        filed a Brief in Support of Motion to Withdraw which is likewise included.

                You do however, have the right to file you own pro se response or appeal
        brief if you so desire. The Court of Appeals will inform you of the deadline to file
        your brief. You also have the right to review the Clerk’s Record and the Reporter’s
        Record from your case in order to determine what points you wish to raise on
        appeal, at no cost to yourself. Pursuant to that right, I have included with this letter
        a form Motion for Pro Se Access to the Appellate Record which only needs the date and
        your signature before sending it to the Second Court of Appeals; the Court’s address
        in shown on the face of the motion.

              Finally, if your conviction is affirmed by the Second Court of Appeals, you
        have the right to file a Petition for Discretionary Review to the Court of Criminal
Millicent Renee Wilson
December 11, 2017
Page 2 of 2


Appeals. Generally, such a Petition must be filed within 30 days of the date the
Second Court of Appeals hands down its Opinion.


                                     Sincerely,




                                     Kimberley Campbell

enclosures
KC/tb

      cc:    Second Court of Appeals
             401 West Belknap, Suite 9000
             Fort Worth, Texas 76196
Return to:
Second Court of Appeals
401 West Belknap, Suite 9000
Fort Worth, Texas 76196-0211

                              NO. 02-17-00194-CR


MILLICENT RENEE WILSON               §          COURT OF APPEALS

V.                                   §          2nd DISTRICT

The State of Texas                   §          FORT WORTH, TEXAS

                 Pro se Motion for Access to Appellate Record

To the Honorable Justices of Said Court:

         On December 11, 2017, appellant’s appointed counsel filed a brief in

the above styled and numbered cause pursuant to Anders v. California, 386

U.S. 738 (1967).

         Millicent Renee Wilson, appellant, moves this court to provide him

access to a copy of the appellate record including the clerk’s record and the

court reporter’s record.

         Appellant requests an extension of time of 30 days from the date he

receives the appellate record to file a pro se response to counsel’s Anders

brief.

                                           Respectfully submitted,
                                         _____________________

                                         Pro se Appellant




                        CERTIFICATE OF SERVICE

      This is to certify that on ___________, a true and correct copy of the
above and foregoing document was served by mail on the Tarrant County
District Attorney’s Office at the following address:

Debra Windsor
Tarrant Co. District Atty’s Office
401 West Belknap
Fort Worth, Texas 76196